The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 02/04/2021.
4.	Claims 1, 4-10, 13-18, and 21-25 are currently pending.
5.	Claims 1, 4, 10, 13, and 23 have been amended.
6.	Claims 2-3, 11-12, and 19-20 have been cancelled.
7.	Claim 25 has been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 23:
	Claim 23 includes the limitation “a high frequency power configured to a high frequency signal”. This clause is missing a verb. As such, it is unclear what the high frequency power is configured to do. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a high frequency power configured to generate a high frequency signal”.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	Claims 1, 4-10, 13-18, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 6,617,794) in view of Collins et al (US 5,349,313) and Yamazawa (US 2012/0248066) with substantiating evidence provided by Johnson et al (US 2015/0179406).
Regarding claim 1:
	Barnes teaches a substrate treatment apparatus (plasma processing chamber, 100) [fig 2 & col 4, lines 32-62], comprising: a process chamber (vacuum chamber, 110) [fig 2 & col 4, lines 32-62]; a supporting unit (substrate support member, 130) provided in the process chamber (110) to support a substrate (substrate, 135) [fig 2 & col 4, lines 32-62]; a gas supplying unit (gas inlet, 125) configured to supply a process gas (process gases) into the process chamber (110) [fig 2 & col 4, lines 32-62]; and a plasma generating unit (150/160) configured to generate a plasma (plasma is ignited) from the process gas (process gases) supplied into the process chamber (110), wherein the plasma generating unit (150/160) includes: a high frequency power (RF power supply, 160) [fig 2 & col 4, lines 32-62]; an impedance matcher (impedance match network, 175) connected to an output terminal of the high frequency power (RF power supply, 160) [fig 2 & col 4, lines 32-62]; a primary antenna (coil, 152) on a first line (bypass line, 178), the first line (178) being between the first junction (node between 176 and 178) and at least one first ground terminal (see fig 3A) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; a second reactance device (series capacitor, 180) on a second segment (line housing 154), the second segment (line housing 54) being between the first junction (node between 176 and 178) and a second junction (second output, 174) [fig 2, 
	Barnes does not specifically disclose a first reactance device installed on a first segment between the impedance matcher and a first junction; and the third line being between the second junction and the at least one ground terminal.
	Collins teaches a first reactance device (first inductor, 14) installed on a first segment (L1) between the impedance matcher (source impedance, 12) and a first junction (node between L1 and L2) [fig 1 & col 2-3, lines 56-3]; and a third reactance device (variable reactance, 19) on a third line (L3), the third line (L3) being between the second junction (node between L2 and L3) and the at least one first ground terminal (see fig 1) [fig 1 & col 2-3, lines 56-13].
	Barnes and Collins are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of Barnes to comprise an inductor installed on the first line, as in Collins, to act as a tune circuit, thereby allowing for tuning to displace chamber impedances [Johnson – 0104]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the third reactance device of Barnes to diverge from the second line at a second junction, as in 
	Barnes modified by Collins does not specifically disclose a variable reactance device on the second line, the variable reactance device being between the second junction and the secondary antenna.
	Yamazawa teaches a variable reactance device (capacitor, 86) on the second line(line housing 86), the variable reactance (line housing 86) device being between the second junction (node, NA) and the secondary antenna (coil, 60) [fig 11 & 0121].
Modified Barnes and Yamazawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of modified Barnes to include a variable reactance positioned between the second junction and the secondary antenna, as in Yamazawa, to allow for effective and easy control of plasma density distribution in the diametrical direction [Yamazawa – 0025]. Additionally/alternatively, such a modification would have been obvious to increase the current to the secondary antenna because when a capacitor is connected to a coil, the negative-reactance of the capacitor removes the positive reactance of the coil - having the effect of increasing the current [Yamazawa – 0084].
	It is noted that such a modification results in a structure wherein “the variable reactance device being in series with the secondary antenna, the first reactance device and the second reactance device”. Specifically, the modified structure has been modified to include the variable reactance device of Yamazawa at the claimed location. As such, the limitations of the claim are met. The test for obviousness is not whether the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claims 4-5 and 13-14:
Barnes does not specifically teach the first reactance device is an inductor. 
	Collins teaches a first reactance device (14) is an inductor (first inductor) [fig 1 & col 2-3, lines 56-3].
Barnes and Collins are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of Barnes to comprise an inductor installed on the first line, as in Collins, to act as a tune circuit, thereby allowing for tuning to displace chamber impedances [Johnson – 0104].
	Barnes modified by Collins does not specifically teach the variable reactance device is a variable capacitor. 
	Yamazawa teaches a variable reactance device (86) is a variable capacitor (capacitor) [fig 11 & 0121].
 Modified Barnes and Yamazawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of modified Barnes to include a variable reactance positioned between the second junction and the secondary antenna, as in Yamazawa, to allow for effective and easy control of plasma density distribution in the diametrical direction [Yamazawa – 0025]. Additionally/alternatively, such a 
Regarding claims 6-7 and 15-18:
	Barnes teaches the second reactance device (180) is a capacitor (series capacitor) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; and the third reactance device (190) is a capacitor (shunt capacitor) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51].  
Regarding claims 8-9:
	Barnes teaches the primary and secondary antennas (152 and 154, respectively) are provided in the form of a ring (loop) [fig 2, 9b & col 4, lines 32-62]; wherein the primary and secondary antennas (152 and 154, respectively) are provided on a top part of the process chamber (lid, 120) [fig 2, 9b & col 4, lines 32-62]. 
	Furthermore, Barnes teaches the secondary antenna (154) has a radius smaller than that of the primary antenna (152) [fig 2, 9b & col 4, lines 32-62]. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the primary antenna the inner antenna because such is a functional equivalent resulting in the same structure (i.e. such a merely labels – if 152 is interpreted to be the secondary antenna, the limitations of the claim are met. It does NOT matter which antenna is the inner antenna and which antenna is the outer antenna).
Regarding claim 10:

	Barnes does not specifically disclose a first reactance device installed on a first segment between the impedance matcher and a first junction; and the third line being between the second junction and the at least one ground terminal.
	Collins teaches a first reactance device (first inductor, 14) installed on a first segment (L1) between the impedance matcher (source impedance, 12) and a first junction (node between L1 and L2) [fig 1 & col 2-3, lines 56-3]; and a third reactance device (variable reactance, 19) on a third line (L3), the third line (L3) being between the 
	Barnes and Collins are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of Barnes to comprise an inductor installed on the first line, as in Collins, to act as a tune circuit, thereby allowing for tuning to displace chamber impedances [Johnson – 0104]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the third reactance device of Barnes to diverge from the second line at a second junction, as in Collins, because such is an equally preferred implementation of an RF power splitter [Collins – col 3, lines 19-24].
	Barnes modified by Collins does not specifically disclose a variable reactance device on the second line, the variable reactance device being between the second junction and the secondary antenna.
	Yamazawa teaches a variable reactance device (capacitor, 86) on the second line(line housing 86), the variable reactance (line housing 86) device being between the second junction (node, NA) and the secondary antenna (coil, 60) [fig 11 & 0121].
Modified Barnes and Yamazawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of modified Barnes to include a variable reactance positioned between the second junction and the secondary antenna, as in Yamazawa, to allow for effective and easy control of plasma density distribution in the diametrical direction [Yamazawa – 0025]. Additionally/alternatively, such a 
	It is noted that such a modification results in a structure wherein “the variable reactance device being in series with the secondary antenna, the first reactance device and the second reactance device”. Specifically, the modified structure has been modified to include the variable reactance device of Yamazawa at the claimed location. As such, the limitations of the claim are met. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claims 21-22:
Barnes teaches the third reactance device (shunt capacitor, 190) is a passive, non-variable capacitor (190 may be variable) [fig 3A & col 5, lines 52-67].
Regarding claims 24-25:
Modified Barnes teaches the variable reactance device (second line of Barnes (line housing 154) was modified to include 86 of Yamazawa) is the lone variable reactance device (see fig 3A of Barnes - 190 may be variable) downstream of the impedance matcher (175) relative to a normal flow of an electrical current through the substrate treatment apparatus/plasma generating unit during an operational use of the .
13.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 6,617,794) in view of Yamazawa (US 2012/0248066).
Regarding claim 23:
Barnes teaches a plasma generating unit (150/160) comprising: a high frequency power (RF power supply, 160) configured to generate a high frequency signal [fig 2 & col 4, lines 32-62]; a primary antenna (coil, 152) and a secondary antenna (coil, 154) connected to the high frequency power (RF power supply, 160) in parallel connection (see fig 3A) with the high frequency power (RF power supply, 160) at a first node (node between 176 and 178) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; a second reactance device (series capacitor, 180) and second line (second output, 174) in series connection (see fig 3A) between the first node (node between 176 and 178) and the secondary antenna (coil, 154) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; and a third reactance device (shunt capacitor, 190) connected to a second node (node of second output 174) between the second line (second output, 174) and the second reactance device (series capacitor, 180) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51].
Barnes does not specifically teach a variable reactance device provided on the second line.
Yamazawa teaches a variable reactance device (capacitor, 86) provided on the second line (line housing 86) [fig 11 & 0121].
.

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 02/04/2021, with respect to the rejection of claim(s) 24 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim(s) 24 under 35 USC 112(a) has been withdrawn in view of the remarks. 
15.	Applicant's arguments, see Remarks, filed 02/04/2021, with respect to the rejection of claim(s) 1, 4-10, 13-18, and 21-24 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that the rejection of record fails to teach or suggest “a first reactance device on a first segment between an impedance matcher and a first junction”. Specifically, applicant argues that Johnson does not teach this limitation.

	Applicant argues that the rejection of record fails to teach or suggest “the variable reactance device being in series with the secondary antenna, the first reactance device and the second reactance device”. Yamazawa merely discloses a variable reactance in series with an antenna and not in series with a first reactance, a second reactance, and an antenna.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that such a modification results in a structure wherein “the variable reactance device being in series with the secondary antenna, the first reactance device and the second reactance device”. Specifically, the modified structure has been modified to include the variable reactance device of Yamazawa at the claimed location. As such, the limitations of the claim are met. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant argues that the power distribution of Barnes is significantly different from Yamazawa. Barnes does not include concentric antennas and does not include three antennas. Barnes includes two antennas in parallel but not concentric.
	In response, examiner disagrees. Both references are drawn to an electrical structure to split power to multiple inductive antennas. Applicant is conflating physical locations with electrical connections. (i) Barnes clearly has concentric antennas connected in parallel (these are NOT mutually exclusive); and (ii) Yamazawa also has concentric antennas connected in parallel.
	Applicant argues that Yamazawa teaches a variable reactance device on each of the outer antennas 60/62 to control power. As such, the modification does not result in a structure wherein the variable reactance device is the lone variable reactance device, as recited in claim 24.
 	In response, examiner disagrees. Barnes clearly has two antennas. Therefore, one need only look to the feed lines of any two of the antenna lines in Yamazawa. Applicant looks to one possible combination and ignores the combination as set forth in the rejection of record. Examiner looked to the inner two antennas rather than the outer two antennas. As applicant points out, it would be obvious for both of the antenna lines of Barnes to be modified to include a variable reactance device (see lines feeding 60/62 in Yamazawa). However, it would also be obvious to modify only one of the antenna lines of Barnes to have a variable reactance device (see lines feeding 58/60 in Yamazawa). The possibility that combined references could possibly disclose multiple See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of a multitude of combinations failed to render any particular formulation less obvious).

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718